MEMORANDUM **
Hendra Kalim, and his wife and three children, natives and citizens of Indonesia, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s decision denying their application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir.2000), and we deny the petition for review.
Substantial evidence supports the BIA’s finding that petitioners did not establish they suffered past persecution based on general incidents of discrimination and a single incident of robbery that occurred in 1974. See id. (acts of random violence during periods of civil strife do not establish persecution). Substantial evidence also supports the BIA’s finding that petitioners failed to establish a fear of future persecution because, even as members of a disfavored group, petitioners did not demonstrate the requisite level of individualized risk in order to prove a well-founded fear of future persecution. Cf. Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir.2004). Accordingly, petitioners failed to establish eligibility for asylum.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.